12 N.Y.3d 726 (2009)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
RILEY WILLIAMS, Appellant.
Court of Appeals of New York.
Argued January 15, 2009.
Decided February 11, 2009.
*727 Lynn W.L. Fahey, New York City, and Jonathan Garvin for appellant.
Charles J. Hynes, District Attorney, Brooklyn (Maria Park and Leonard Joblove of counsel), for respondent.
Acting Chief Judge CIPARICK and Judges GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
We have repeatedly held that the extent to which the prosecution may use prior convictions to impeach a defendant's testimony "is `largely, if not completely' a discretionary determination for the trial courts and fact-reviewing intermediate appellate courts, and that generally no further review by this Court is warranted" (People v Mattiace, 77 NY2d 269, 274 [1990], quoting People v Shields, 46 NY2d 764, 765 [1978]). Here, Supreme Court's Sandoval ruling (People v Sandoval, 34 NY2d 371 [1974]) permitted the People to elicit from the defendant that he had one felony conviction and 45 misdemeanor convictions, but not to go into the underlying facts or circumstances of the convictions. We conclude here, as we did in People v Walker (83 NY2d 455, 458 [1994]), that "the trial court might have been more discriminating," but that there is "no legal reason to upset the court's exercise of its discretion."
Order affirmed in a memorandum.